               Case 20-11947-MFW              Doc 124        Filed 08/27/20        Page 1 of 29




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                       )
In re:                                                 ) Chapter 11
                                                       )
CHAPARRAL ENERGY, INC., et al.,1                       ) Case No. 20-11947 (MFW)
                                                       )
                          Debtors.                     ) (Jointly Administered)
                                                       )

                                     CERTIFICATE OF SERVICE

      I, Robert Miller, depose and say that I am employed by Kurtzman Carson Consultants
LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned case.

        On August 20, 2020, at my direction and under my supervision, employees of KCC
caused to be served the following document via Electronic Mail upon the service lists attached
hereto as Exhibit A and Exhibit B; and via First Class Mail upon the service lists attached
hereto as Exhibit C and Exhibit D:

        Notice of Filing of Certain Revised Exhibits to Motion of Debtors for Entry of
         Interim and Final Orders Establishing Notification Procedures and Approving
         Restrictions on Certain Transfers of Interests in the Debtors’ Estates
         [Docket No. 106]

        Furthermore, on August 21, 2020, at my direction and under my supervision, employees
of KCC caused the following documents to be served via Overnight mail upon the service list
attached hereto as Exhibit E for subsequent distribution to beneficial holders of the Common
Stock, CUSIP 15942R 20 8, who hold 2,000,000 shares or more; via First Class Mail upon the
service lists attached hereto as Exhibit F and Exhibit G; and via Electronic mail upon the
service list attached hereto as Exhibit H:

        Notice of Order Establishing Notification Procedures and Approving Restrictions
         on Certain Transfers of Interests in the Debtors’ Estates [Docket No. 105]




1
    The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors
    have the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C.
    (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656);
    Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968);
    Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750);
    Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and
    Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK
    73114.
            Case 20-11947-MFW       Doc 124     Filed 08/27/20   Page 2 of 29




      Notice of Filing of Certain Revised Exhibits to Motion of Debtors for Entry of
       Interim and Final Orders Establishing Notification Procedures and Approving
       Restrictions on Certain Transfers of Interests in the Debtors’ Estates
       [Docket No. 106]
        Furthermore, in accordance with Local Rule 5005-4(c)(ii), all eligible CM/ECF
participants were served via the Court’s CM/ECF system with true and correct copies of the
foregoing.

Dated: August 27, 2020

                                                s/ Robert Miller
                                                Robert Miller
                                                KCC
                                                222 N Pacific Coast Highway, 3rd Floor
                                                El Segundo, CA 90245
                                                Tel 310.823.9000




                                            2
Case 20-11947-MFW   Doc 124   Filed 08/27/20   Page 3 of 29




                    Exhibit A
                                   Case 20-11947-MFW                        Doc 124            Filed 08/27/20                Page 4 of 29
                                                                                    Exhibit A
                                                                                  Core/2002 List
                                                                             Served via Electronic Mail


                      Description                                      Company                                   Notice Name                                 Email
  Top 20 Creditor                                     BCE Roadrunner LLC                                                                    kristin@bayoucityenergy.com
  Top 20 Creditor                                     BCE-Mach III LLC                                                                      ktucker@machresources.com
  Top 20 Creditor                                     Bison Water Midstream (BWM)                                                           arsupport@bisonok.com
  Top 20 Creditor                                     Chesapeake Operating Inc                                                              lacie.mcgillicuddy@chk.com
  Top 20 Creditor                                     Chisholm Oil & Gas Operating LLC               Attn Robert M Zinke                    accountspayable@chisholmog.com
                                                                                                                                            ben.ingold@contango.com;
  Top 20 Creditor                                     Contango Resources, Inc                                                               scott.dubois@contango.com
  DE AG Office                                        Delaware Attorney General                      Matthew Denn                           attorney.general@state.de.us
  DE DOJ                                              Delaware Dept of Justice                       Attn Bankruptcy Dept                   attorney.general@state.de.us
  DE Secretary of State                               Delaware Secretary of State                    Franchise Tax                          dosdoc_bankruptcy@state.de.us
  DE State Treasury                                   Delaware State Treasury                                                               statetreasurer@state.de.us
  Counsel to Lead Plaintiffs in Class Action and                                                     Attn Seth A. Niederman and Thomas      sniederman@foxrothschild.com;
  Naylor Farms, Inc.                                  Fox Rothschild LLP                             M. Horan                               thoran@foxrothschild.com
  Counsel to Lead Plaintiffs in Class Action and
  Naylor Farms, Inc.                                  Helms Law Firm                                 Attn Conner L. Helms, Esq.             conner@helmslegal.com
  IRS                                                 Internal Revenue Service                       Attn Susanne Larson                    sbse.insolvency.balt@irs.gov
  Counsel to Matagorda County, Palacios ISD,
  Galveston County, Harris County, Montgomery
  County and Cypress-Fairbanks ISD                    Linebarger Goggan Blair & Sampson, LLP         John P. Dillman                        houston_bankruptcy@publicans.com
  Counsel to the State of Louisiana, Office of                                                                                              seidemannr@ag.state.la.us;
  Mineral Resources                                   Louisiana Departement of Justice               Ryan M. Seidemann                      lentoc@ag.state.la.us
  Counsel to Midland Central Appraisal District       McCreary, Veselka, Bragg & Allen, P.C.         Tara LeDay                             tleday@mvbalaw.com
                                                                                                                                            gbressler@mdmc-law.com;
                                                                                                 Gary D. Bressler and David P.              dprimack@mdmc-law.com;
  Counsel to U.S. Specialty Insurance Company         McElroy, Deutch, Mulvaney & Carpenter, LLP Primack                                    scarney@mdmc-law.com

  Counsel to U.S. Specialty Insurance Company         McElroy, Deutch, Mulvaney & Carpenter, LLP Michael R. Morano                          mmorano@mdmc-law.com
  Top 20 Creditor                                     Naylor Farms Inc                                                                      conner@helmslegal.com
  Counsel to the Unclaimed Property Division of the                                                                                         jason.binford@oag.texas.gov;
  Texas Comptroller of Public Accounts                Office of the Attorney General of Texas        Bankruptcy & Collections Division      layla.milligan@oag.texas.gov
  US Trustee for District of DE                       Office of the United States Trustee Delaware   Attn Linda Richenderfer Esq            linda.richenderfer@usdoj.gov
  SEC Regional Office                                 Securities & Exchange Commission               Kelly L Gibson Regional Director       philadelphia@sec.gov
  SEC Headquarters                                    Securities & Exchange Commission               Secretary of the Treasury              secbankruptcy-ogc-ado@sec.gov
  SEC Regional Office                                 Securities & Exchange Commission NY Office     Andrew Calamari Regional Director      bankruptcynoticeschr@sec.gov
  Top 20 Creditor                                     Sightline                                                                             jonathan.kraft@yahoo.com
                                                                                                                                            khansen@stroock.com;
                                                                                                     Kristopher M. Hansen, Erez E. Gilad,   egilad@stroock.com;
  Counsel to the Ad Hoc Group of Holders of                                                          Samantha L. Martin, and Isaac S.       smartin@stroock.com;
  Senior Notes                                        Strook & Strook & Lavan LLP                    Sasson                                 isasson@stroock.com
  US Attorneys Office for DE                          US Attorney for Delaware                       David C Weiss c/o Ellen Slights        usade.ecfbankruptcy@usdoj.gov
                                                                                                                                            bwallander@velaw.com;
  Counsel to the Administrative Agent for the                                                        William L. Wallander, Esq., Bradley    bfoxman@velaw.com;
  Debtors' Credit Facility, Royal Bank of Canada      Vinson & Elkins LLP                            Foxman, Esq. & Trevor Spears, Esq.     tspears@velaw.com
  Counsel to Royal Bank of Canada                     Womble Bond Dickinson (US) LLP                 Ericka F. Johnson, Esq.                ericka.johnson@wbd-us.com
  Counsel to the Ad Hoc Group of Holders of
  Senior Notes                                        Young, Conaway, Stargatt & Taylor, LLP         Attn Matthew Lunn, Robert Poppiti      mlunn@ycst.com; rpoppiti@ycst.com




In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                                             Page 1 of 1
Case 20-11947-MFW   Doc 124   Filed 08/27/20   Page 5 of 29




                    Exhibit B
                       Case 20-11947-MFW       Doc 124      Filed 08/27/20   Page 6 of 29
                                                    Exhibit B
                                          Substantial Holders of Equities
                                            Served via Electronic Mail
                                 Company             Notice Name           Email
                     Strategic Value Partners, LLC Victor Khosla   vkhosla@bloomberg.net
                     Paloma Partners Management Co Douglas Ambrose dambrose@paloma.com




In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                            Page 1 of 1
Case 20-11947-MFW   Doc 124   Filed 08/27/20   Page 7 of 29




                    Exhibit C
                                                        Case 20-11947-MFW                         Doc 124      Filed 08/27/20              Page 8 of 29
                                                                                                      Exhibit C
                                                                                                   Core/2002 List
                                                                                              Served via First Class Mail


         Description                          Company                          Notice Name                         Address1                          Address2            City      State      Zip       Country
 Arkansas Environmental           Arkansas Dept of Environmental                                                                                                   North Little
 Agency                           Quality                                                             5301 Northshore Dr.                                          Rock            AR      72118-5317
 Top 20 Creditor                  BCE Roadrunner LLC                                                  1201 Louisiana St Ste 3308                                   Houston         TX      77002
 Top 20 Creditor                  BCE-Mach III LLC                                                    PO Box 248819                                                Oklahoma City   OK      73124-8819
 Top 20 Creditor                  BCE-Mach III LLC                                                    14201 Wireless Way                   Ste 300                 Oklahoma City   OK      73134-2521
 Top 20 Creditor                  Bison Water Midstream (BWM)                                         PO Box 258831                                                Oklahoma City   OK      73125-8831
 Top 20 Creditor                  Bison Water Midstream (BWM)                                         PO Box 249                                                   Oklahoma City   OK      73101
 Top 20 Creditor                  Chesapeake Operating Inc                                            PO Box 207295                                                Dallas          TX      75320-7295
 Top 20 Creditor                  Chesapeake Operating Inc                                            6100 North Western Ave                                       Oklahoma City   OK      73118
 Top 20 Creditor                  Chisholm Oil & Gas Operating LLC    Attn Robert M Zinke             6100 S Yale Avenue Ste 1700                                  Tulsa           OK      74136
 Top 20 Creditor                  Contango Resources, Inc                                             PO Box 735060                                                Dallas          TX      75373-5060
 Top 20 Creditor                  Contango Resources, Inc                                             717 Texas Ave                        Ste 2900                Hosuton         TX      77002
 Top 20 Creditor                  Dale Operating Company                                              2100 Ross Ave Suite 1870                                     Dallas          TX      75201
 DE AG Office                     Delaware Attorney General           Matthew Denn                    Carvel State Office Building         820 N. French St.       Wilmington      DE      19801
 DE DOJ                           Delaware Dept of Justice            Attn Bankruptcy Dept            820 N French St. 6th Fl.                                     Wilmington      DE      19801
 DE Secretary of State            Delaware Secretary of State         Franchise Tax                   401 Federal St.                      PO Box 898              Dover           DE      19903
 DE State Treasury                Delaware State Treasury                                             820 Silver Lake Blvd Ste. 100                                Dover           DE      19904
 Top 20 Creditor                  Devon Energy Prod Co LP                                             PO Box 842485                                                Dallas          TX      75284-2485
 Top 20 Creditor                  Devon Energy Prod Co LP                                             333 West Sheridan Ave                                        Oklahoma City   OK      73102-5015
                                                                                                      U.S. EPA William Jefferson Clinton   1200 Pennsylvania Avenue
 EPA Headquarters               Environmental Protection Agency       Office of General Counsel       Building South (WJC South)           N.W. 2310A               Washington     DC      20004
                                Environmental Protection Agency,
 Region 6 (AR LA NM OK TX) Region 6                                                                   1445 Ross Ave Ste 1200                                       Dallas          TX      75202-2733
                                Environmental Protection Agency,
 Region 7 (IA KS MO NE)         Region 7                                                               11201 Renner Blvd.                                          Lenexa          KS      66219
 Top 20 Creditor                George W Clark Jr Trust                                                3801 E Forman Rd                                            El Reno         OK      73036
 Top 20 Creditor                Heritage Resources-NonOp LLC                                           PO Box 13580                                                Oklahoma City   OK      73113
 IRS                            Internal Revenue Service              Attn Susanne Larson              31 Hopkins Plz Rm 1150                                      Baltimore       MD      21201
 IRS                            Internal Revenue Service              Centralized Insolvency Operation PO Box 7346                                                 Philadelphia    PA      19101-7346
 Kansas Environmental           Kansas Dept of Health and
 Agency                         Environment                                                           Curtis State Building                1000 SW Jackson         Topeka          KS      66612
 Top 20 Creditor                King Energy LLC                                                       7025 N Robinson                                              Oklahoma City   OK      73116
 Top 20 Creditor                Leader Energy Services LLC                                            Departmet #300, PO Box 4776                                  Houston         TX      77210
 Louisiana Environmental        Louisiana Dept of Environmental
 Agency                         Quality                                                               602 N Fifth St.                                              Baton Rouge     LA      70802
 Top 20 Creditor                Naylor Farms Inc                                                      401 SW 24th Ave Box 205                                      Perryton        TX      79070
 New Mexico Environmental
 Agency                         New Mexico Environment Dept                                           1190 St Francis Dr.                  Ste. N4050              Santa Fe        NM      87505
 Attorney General for the State
 of Texas                       Office of the Attorney General        Attn Bankruptcy Dept            PO Box 12548                                                 Austin          TX      78711-2548
 Attorney General for the State
 of Texas                       Office of the Attorney General        Attn Bankruptcy Dept            300 W. 15th St.                                              Austin          TX      78701
 Attorney General for the State Office of the Oklahoma Attorney
 of Oklahoma                    General                               Attn Bankruptcy Dept            313 NE 21st St.                                              Oklahoma City   OK      73105
                                Office of the United States Trustee                                                                        844 King St Ste. 2207
 US Trustee for District of DE Delaware                               Attn Linda Richenderfer Esq     J Caleb Boggs Federal Bldg           Lockbox 35              Wilmington      DE      19801
 Oklahoma Environmental         Oklahoma Dept of Environmental
 Agency                         Quality                                                               707 N Robinson                                               Oklahoma City   OK      73102



In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                                                              Page 1 of 2
                                                       Case 20-11947-MFW               Doc 124          Filed 08/27/20         Page 9 of 29
                                                                                               Exhibit C
                                                                                            Core/2002 List
                                                                                       Served via First Class Mail


          Description                        Company                    Notice Name                         Address1                   Address2                 City      State     Zip     Country
 Top 20 Creditor                  Paloma Partners IV LLC                                       1100 Louisiana Ste 5100                                    Houston         TX    77002
 Top 20 Creditor                  RAF Exploration LLC                                          5816 NW 135th St Ste A                                     Oklahoma City   OK 73142
 Top 20 Creditor                  Roan Resources LLC                                           320 S Boston Ste 900                                       Tulsa           OK 74103
 Administrative Agent for the                                                                  Attn Manager, Agency Services
 Debtors' Credit Facility    Royal Bank of Canada              Agency Services Group           Group                           4th Floor, 20 King St. West Toronto        ON   M5H 1C4      Canada
 SEC Regional Office         Securities & Exchange Commission Kelly L Gibson Regional Director 1617 JFK Boulevard Ste. 520                                 Philadelphia   PA   19103
 SEC Headquarters            Securities & Exchange Commission Secretary of the Treasury        100 F St. NE                                                Washington     DC   20549
                             Securities & Exchange Commission Andrew Calamari Regional
 SEC Regional Office         NY Office                         Director                        Brookfield Place                200 Vesey St., Ste. 400    New York        NY   10281-1022
 Top 20 Creditor             Sightline                                                         PO Box 3195                                                Oklahoma City   OK   73101
                             Texas Commission On
 Texas Environmental Agency Environmental Quality                                              12100 Park 35 Circle                                       Austin          TX   87853
 Top 20 Creditor             Tom & Marty Rother Trust                                          5325 234th St NW                                           Okarche         OK   73762
 Indenture Trustee of 8.750%
 Senior Notes Due 2023       UMB Bank, N.A.                    Attn Mauri Cowen                5555 San Felipe St.             Ste. 870                   Houston         TX   77056
 US Attorneys Office for DE  US Attorney for Delaware          David C Weiss c/o Ellen Slights 1007 Orange St., Ste. 700       PO Box 2046                Wilmington      DE   19899-2046
 Top 20 Creditor             White Star Petroleum Holdings LLC                                 301 NW 63rd Suite 900                                      Oklahoma City   OK   73116




In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                                                       Page 2 of 2
Case 20-11947-MFW   Doc 124   Filed 08/27/20   Page 10 of 29




                    Exhibit D
                                        Case 20-11947-MFW       Doc 124      Filed 08/27/20   Page 11 of 29
                                                                      Exhibit D
                                                            Substantial Holders of Equities
                                                             Served via First Class Mail
                                       Company              Notice Name           Address1            City     State Zip
                           Strategic Value Partners, LLC Victor Khosla      100 West Putnam Avenue Greenwich   CT   06830
                           Paloma Partners Management Co Douglas Ambrose    Two American Lane      Greenwich   CT   06836




In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                              Page 1 of 1
Case 20-11947-MFW   Doc 124   Filed 08/27/20   Page 12 of 29




                    Exhibit E
                                       Case 20-11947-MFW      Doc 124     Filed 08/27/20    Page 13 of 29
                                                                   Exhibit E
                                                            Served via Overnight Mail


                                  CreditorName        CreditorNoticeName      Address1         City  State Zip
                            Broadridge               Receiving Department 51 Mercedes Way   Edgewood NY   11717
                            Mediant Communications   Stephany Hernandez   100 Demarest Dr   Wayne    NJ   07470




In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                           Page 1 of 1
Case 20-11947-MFW   Doc 124   Filed 08/27/20   Page 14 of 29




                    Exhibit F
                                               Case 20-11947-MFW               Doc 124        Filed 08/27/20   Page 15 of 29
                                                                                   Exhibit F
                                                                           Served via First Class Mail


       CreditorName             CreditorNoticeName                Address1                 Address2            Address3        City       State       Zip      Country
  ABN AMRO Clearing          Caryn Dombrowski             175 W Jackson Blvd         Ste 2050                             Chicago        IL       60604-2606
  AEIS                       Greg Wraalstad               901 3rd Ave South                                               Minneapolis    MN       55474
  Apex Clearing              Matt Freifeld                1981 Marcus Ave            Ste 100                              Lake Success   NY       11042
  AXOS Clearing LLC          Corporate Actions            9300 Underwood Ave         Ste 400                              Omaha          NE       68114
  Baird Robert W & Co
  Incorporated               Actions Corporate            777 E Wisconsin Ave                                             Milwaukee      WI       53202
  Bank of America Merrill    Corp Actions Notifications                              4804 Deer Lake Drive
  Lynch                      Jax                          Corporate Action Dept      East                                 Jacksonville   FL       32246
  Bank of America
  National Association       Carla V Brooks               411 N Akard 5th Fl                                              Dallas         TX       75201
  Barclays Bank Inc LE       Giovanna Laurella            70 Hudson St               7th Fl                               Jersey City    NJ       07302-0000
  Barclays Bank PLC NY
  Branch                     Anthony Sciaraffo            1301 Sixth Ave                                                  New York       NY       10019
                                                          1 First Canadian Place
  BMO Nesbitt Burns Inc      Louise Torangeau             13th Fl                 PO Box 150                              Toronto        ON       M5X 1H3      Canada
                                                          525 Washington Blvd 9th
  BNP Paribas NY Branch      Dean Galli                   Fl                                                              Jersey City    NJ       07310
  BNP Paribas NY Branch
  BNP PAR                    Aaron Collie                 525 Washington Blvd        9th Floor                            Jersey City    NJ       07310
  BNY Mellon                 Enis Suljic                  One BNY Mellon Center      500 Grant Street                     Pittsburgh     PA       15281-0001
  Brown Brothers Harriman
  & Co                       Jerry Travers                525 Washington Blvd        Newport Towers                       Jersey City    NJ       07310
  Cetera Investment
  Services LLC               Angela Handeland             400 First Street South     Ste 300                              St Cloud       MN       56301
  Charles Schwab & Co                                                                Corp Actions Dept 01-
  Inc                        Benjamin Gibson              2423 E Lincoln Dr          1B572                                Phoenix        AZ       85016
  CIBC World Markets Inc     Patricia Neath               161 Bay St                 10th Fl                              Toronto        ON       M5J 258      Canada
                                                                                     Attn Corporate
  Citi Clearing              Jeffrey Irwin                666 5th Ave                Actions 6th Fl                       New York       NY       10103
                                                          3800 Citibank Center B3
  Citibank NA                Sandra Hernandez             12                                                              Tampa          FL       33610
                                                                                     800-1111 W Georgia
  Credential Securities      Brooke Odenvald              c o Corporate Actions      St                                   Vancouver      BC       V6E 4T6      Canada
  Credit Suisse Securities                                                           Corporate Actions
  USA LLC                    Reorg Department             Eleven Madison Ave         MOAA 212                             New York       NY       10010-3629
  CREST International                                                                                                                                          United
  Nominees Limited           Nathan Ashworth              33 Cannon St                                                    London                  EC4M 5SB     Kingdom
  D A Davidson & Co          Niki Garrity                 PO Box 5015                                                     Great Falls    MT       59403
                                                          2 Complexe Desjardins
  Desjardins Securities Inc Karla Diaz                    Tour Est                   Nirveau 62, E1-22QC                  Montreal       QC       H5B 1J2      Canada


In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                                             Page 1 of 5
                                                 Case 20-11947-MFW          Doc 124         Filed 08/27/20    Page 16 of 29
                                                                                 Exhibit F
                                                                         Served via First Class Mail


      CreditorName               CreditorNoticeName            Address1                  Address2            Address3           City      State       Zip      Country
  Deutsche Bank                                         Harborside Financial       100 Plaza One, 2nd    Corporate Actions
  Securities Inc              Ira Kovins                Center                     Floor                 Department        Jersey City    NJ      07311-0000
  Deutsche Bank                                         Harborside Financial       100 Plaza One, 2nd    Corporate Actions
  Securities Inc./Cedar       John Binder               Center                     Floor                 Dept              Jersey City    NJ      07311-3988
                                                                                                                           Maryland
  Edward D Jones & Co         Elizabeth Rolwes          201 Progress Parkway                                               Heights        MO      63043-3042
  Electronic Transaction
  Clearing Inc                Jane Buhain               660 S Figueroa St          Ste 1450                                Los Angeles    CA      90017
  ETrade Clearing LLC         Matt Freifeld             1981 Marcus Ave            Ste 100                                 Lake Success   NY      11042
  Fifth Third Bank/State
  Teachers Reti               Lance Wells               38 Fountain Square Plaza   Mail Drop 1090F1                        Cinncinnati    OH      45263
  Folio FN Investments Inc    Ashley Theobald           8180 Greensboro Dr         8th Fl                                  McLean         VA      22102
  Goldman Sachs & Co          Proxy Department          30 Hudson St                                                       Jersey City    NJ      07302-4699
  Hilltop Securities          Virginia Allwardt         1201 Elm St                Ste 3700                                Dallas         TX      75270
  HRT Financial LLC           William Krinsky           32 Old Slip 30th Floor                                             New York       NY      10005
  HSBC Bank USA, NA           Joseph Telewiak           545 Washington Blvd                                                Jersey City    NJ      07310
  Huntington National         Debra Bailey              Easton Oval                EA4E69                                  Columbus       OH      43219
  Instinet Inc                Lauren Hammond            Worldwide Plaza            309 West 49th St                        New York       NY      10019-7316
  Interactive Broker Retail
  Equity Clearing             Karin McCarthy            2 Pickwick Plz             2nd Fl                                  Greenwich      CT      06830
  INTL FCStone fka Sterne
  Agee & Leach Inc            Carrie Kelly              Two Perimeter Park S       Ste 100W                                Birmingham     AL      35243
  J P Morgan Clearing
  Corp                        Proxy Dept Manager        14201 Dallas Parkway                                               Dallas         TX      75254
                                                        Harborside Financial
  Jefferies & Co Inc          Joseph Porcello           Center                     705 Plaza 3                             Jersey City    NJ      07311-0000
                                                                                   Dividend/Reorg Dept
  JMS LLC                     Michael Tse               1717 Arch St               16th Fl                                 Philadelphia   PA      19103
                                                        500 Stanton Christiana
  JPM Chase/Blackrock         Sachin Goyal              Road                       OPS 4, Floor 2                          Newark         DE      19713
  JPM/OPERS                   Darrell Watkins           14201 Dallas Parkway       10th Floor                              Dallas         TX      75254-2917
  JPMorgan Chase Bank
  NA                          Reorg Dept                14201 Dallas Parkway                                               Dallas         TX      75254
  JPMorgan Chase                                        500 Stanton Christiana
  Bank/Euroclear              Sachin Goyal              Road                       OPS 4                 Floor 2           Newark         DE      19713-2107
  JPMorgan Chase                                                                                                                                  400 064
  Bank/IA                     Sanjay Ghuliani           Paradigm B Wing Floor 6 Mindspace Malad W                          Mumbai                 10000      India
  Knight Clearing Services
  LLC                         Anna Rossi                545 Washington Blvd                                                Jersey City    NJ      07310



In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                                          Page 2 of 5
                                                Case 20-11947-MFW               Doc 124         Filed 08/27/20   Page 17 of 29
                                                                                    Exhibit F
                                                                            Served via First Class Mail


       CreditorName              CreditorNoticeName               Address1                      Address2         Address3         City      State       Zip      Country
  LEK Securities
  Corporation                Daniel Hanuka                 140 Broadway                29th Fl                              New York        NY      10005
  LPL Financial                                                                        1055 LPL Financial
  Corporation                Martha Lang                   Corporate Actions           Way                                  Fort Mill       SC      29715
  Merrill Lynch Pierce
  Fenner & Smith             Veronica ONeil                101 Hudson St               8th Fl                               Jersey City     NJ      07302-0000
  Merrill Lynch Pierce       Corp Actions Notifications                                4804 Deer Lake Drive
  Fenner & Smith             Jax                           Corporate Action Dept       East                                 Jacksonville    FL      32246
  Merrill Lynch, Pierce,
  Fenner & Smith             Earl Weeks                    4804 Deerlake Dr. East                                           Jacksonville    FL      32246
  Merrill Lynch, Pierce,
  Fenner & Smith             Earl Weeks                    4804 Deerlake Dr. East                                           Jacksonville    FL      32246
  Morgan Stanley & Co Inc    Robert Cregan                 One New York Plaza          7th Fl                               New York        NY      10004
  Morgan Stanley Smith                                     Harborside Financial        230 Plaza Three 6th
  Barney                     Suzanne Mundle                Center                      Fl                                   Jersey City     NJ      07311
  National Financial
  Services                   Lou Trezza                    200 Liberty St                                                   New York        NY      10281
                                                           1010 de la Gauchetiere St
  NBCN Inc                   Louise Normandin              West                      Mezzanine 100                          Montreal        QC      H3B 5J2      Canada
  Nomura Securities
  International              Daniel Lynch                  2 World Financial Center    19th Floor Bldg B                    New York        NY      10281
                                                                                       Attn Capital
  Northern Trust Co          Stella Castaneda              801 S Canal St              Structures C1N                       Chicago         IL      60607
  Oppenheimer & Co Inc       Oscar Mazario                 125 Broad St                15th Fl                              New York        NY      10004
  Pensco Trust Company
  LLC                        Holly Nickerson               560 Mission St              Ste 1300                             San Francisco   CA      94105
  Pershing LLC Securities
  Corporation                Scott Reifer                  1 Pershing Plaza                                                 Jersey City     NJ      07399-0000
  Phillip Capital Inc.       Stephen Milcarek              141 W Jackson Blvd          Ste 1531A                            Chicago         IL      60604-3121
  Questrade Inc              Kevin McQuaid                 5650 Yonge St               Ste1700                              Toronto         ON      M2M 4G3    Canada
  Raymond James &
  Associates Inc             Tracey Goodwin                880 Carillion Pkwy                                               St Petersburg   FL      33733
  RBC Capital Markets        Attn Security Transfers and
  Corporation                Restricted P09                60 South Sixth St           9th Fl                               Minneapolis     MN      55402-4400
  RBC Dominion Securities                                  200 Bay St Royal Bk
  Inc                        Donald Garcia                 Plaza                       North Tower 6th Fl                   Toronto         ON      M5J 2J5      Canada
  Robinhood Securities                                     500 Colonial Center
  LLC                        Dawn Pagliaro                 Parkway, #100                                                    Lake Mary       FL      32746
  Scotia Capital Inc         Normita Ramirez               40 King St West             23rd Fl                              Toronto         ON      M5H 1H1      Canada



In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                                               Page 3 of 5
                                                Case 20-11947-MFW          Doc 124        Filed 08/27/20   Page 18 of 29
                                                                               Exhibit F
                                                                       Served via First Class Mail


       CreditorName              CreditorNoticeName           Address1                    Address2         Address3        City      State       Zip      Country
                                                       One Freedom Valley
  SEI PV/GWP                 Juan Portela              Drive                                                          Oaks           PA      19456
  SG AMERICA                 Paul Mitsakos             480 Washington Blvd                                            Jersey City    NJ      07310
  SSB & T Co Client
  Custody Services           Myriam Piervil            Corp Actions JAB5E        1776 Heritage Dr                     North Quincy   MA      02171-0000
  SSB IBT BGI                Trina Estremera           Corp Actions JAB5E        1776 Heritage Dr                     North Quincy   MA      02171-0000
  State Street Bank &
  Trust Co                   Michael Kania             525 William Penn Place                                         Pittsburgh     PA      15259
  State Street Bank and
  Trust Co                   Corporate Action          Corp Actions JAB5E        1776 Heritage Dr                     North Quincy   MA      02171-0000
  Stifel Nicolaus & Co Inc   Chris Wiegand             501 N Broadway            7th Fl                               St. Louis      MO      63102
  Stockcross Financial
  Services, Inc              Eleanor Pimentel          77 Summer St              3rd Fl                               Boston         MA      02210-0000
  TD Ameritrade Clearing
  Inc                        Mandi Foster              PO Box 2155                                                    Omaha          NE      68103-2155
  TD Waterhouse Canada
  Inc                        Beverly Adams             60 North Windplace                                             Scarborough    ON      M1S 3A7      Canada
  The Bank of New York
  Mellon/SPDR                Michael Kania             One BNY Mellon Center     500 Grant Street                     Pittsburgh     PA      15281-0001
  TradeStation Group Inc     Herbert Walton            8050 SW 10th St           Ste 4000                             Plantation     FL      33324
  UBS AG Stamford
  Branch/as Custodian        Michael Marciano          480 Washington Blvd                                            Jersey City    NJ      07310-0000
  UBS Financial Services
  LLC                        Jane Flood                1000 Harbor Blvd                                               Weehawken      NJ      07086-0000
  UBS Securities LLC         Michael Marciano          480 Washington Blvd                                            Jersey City    NJ      07310-0000
  US Bancorp Investments
  Inc                        Cherice Tveit             60 Livingston Ave         EP MN WN1B                           St Paul        MN      55107-1419
  US Bank NA                 Matt Lynch                1555 N Rivercenter Dr     S302                                 Milwaukee      WI      53212
  Vanguard Marketing                                                             Attn Corporate
  Corporation                Marc Staudenmaier         455 Devon Park Dr         Actions              Mailstop 924    Wayne          PA      19087-1815
  Vision Financial Markets
  LLC                        Anna Martinez             120 Long Ride Road 3                                           North Stamford CT      06902
  Wedbush Morgan
  Securities Inc             Hermon Alem               1000 Wilshire Blvd                                             Los Angeles    CA      90017
  Wedbush Securities Inc     Alan Ferreira             1000 Wilshire Blvd        Ste 850                              Los Angeles    CA      90017
  Wells Fargo Advisors       Finessa Rosson            One North Jefferson                                            St Louis       MO      63103
  Wells Fargo Bank                                     1525 West WT Harris
  NA/Sig                     Robert Matera             Blvd                                                           Charlotte      NC      28262
  Wells Fargo Securities                               1525 West WT Harris
  LLC                        Steve Turner              Blvd                      1B1                                  Charlotte      NC      28262


In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                                         Page 4 of 5
                                            Case 20-11947-MFW          Doc 124       Filed 08/27/20   Page 19 of 29
                                                                             Exhibit F
                                                                     Served via First Class Mail


       CreditorName              CreditorNoticeName         Address1                Address2          Address3        City   State      Zip   Country
  Wells Fargo Securities,                             1525 West WT Harris
  LLC                        Steve Turner             Blvd                                                       Charlotte   NC      28262




In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                                     Page 5 of 5
Case 20-11947-MFW   Doc 124   Filed 08/27/20   Page 20 of 29




                    Exhibit G
                                       Case 20-11947-MFW     Doc 124      Filed 08/27/20   Page 21 of 29
                                                                   Exhibit G
                                                           Served via First Class Mail


                                       Name            NoticeName               Address1        City   State Zip Country
                        ADAM P BELFLOWER                                   ADDRESS REDACTED
                        ALFONSO CASTELLANOS                                ADDRESS REDACTED
                        AMY DIANE MCLANAHAN                                ADDRESS REDACTED
                        AMY J MCNEILL                                      ADDRESS REDACTED
                        ANDREW MARCUS AUSTIN                               ADDRESS REDACTED
                        ANTHONY B WITTER                                   ADDRESS REDACTED
                        APRIL D DOTSON                                     ADDRESS REDACTED
                        ARTURO LOPEZ                                       ADDRESS REDACTED
                        AVA C EMERSON                                      ADDRESS REDACTED
                        BAILEY R BENHAM                                    ADDRESS REDACTED
                        BARRY WAYNE PHILLIPS                               ADDRESS REDACTED
                        BECKY S VINCENT                                    ADDRESS REDACTED
                        BENJAMIN AARON O'BANNON                            ADDRESS REDACTED
                        BENJAMIN K RICHARD                                 ADDRESS REDACTED
                        BILLIE JO YINGLING                                 ADDRESS REDACTED
                        BRANDON W JOHNSON                                  ADDRESS REDACTED
                        BRAY NEILA BROWNRIGG                               ADDRESS REDACTED
                        BRENDA L HUTCHERSON                                ADDRESS REDACTED
                        BRYAN SCOTT COTHRAN                                ADDRESS REDACTED
                        CAMERON F THOMAS                                   ADDRESS REDACTED
                        CAREN VAP                                          ADDRESS REDACTED
                        CAROLINE INES KRENEK                               ADDRESS REDACTED
                        CHACIE DEANN NORTON                                ADDRESS REDACTED
                        CHAFEN A GLASSCOCK                                 ADDRESS REDACTED
                        CHARLEE ALLEN                                      ADDRESS REDACTED
                        CHARLES R WILLIAMS                                 ADDRESS REDACTED
                        CHERYL A CLAXTON                                   ADDRESS REDACTED
                        CHERYL R REESE                                     ADDRESS REDACTED
                        CHRIS L RINGSTAFF                                  ADDRESS REDACTED
                        CHRISTINA ANN VIERA                                ADDRESS REDACTED
                        CHRISTOPHER CHAD FISHER                            ADDRESS REDACTED
                        CHRISTOPHER E COLE                                 ADDRESS REDACTED
                        CLINT DEWAYNE SPIVEY                               ADDRESS REDACTED
                        CLINT MICHAEL MOORE                                ADDRESS REDACTED
                        CODY T BERGNER                                     ADDRESS REDACTED
                        Computershare                Brooke Webb           ADDRESS REDACTED

In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                           Page 1 of 6
                                       Case 20-11947-MFW     Doc 124      Filed 08/27/20   Page 22 of 29
                                                                   Exhibit G
                                                           Served via First Class Mail


                                     Name              NoticeName               Address1        City   State Zip Country
                        CORAL LAM                                          ADDRESS REDACTED
                        COURTNEY L ALBRIGHTSON                             ADDRESS REDACTED
                        COURTNEY M PRICE                                   ADDRESS REDACTED
                        CYNTHIA A PALMER                                   ADDRESS REDACTED
                        DANIEL K HODGE                                     ADDRESS REDACTED
                        DANIELLE HUNT                                      ADDRESS REDACTED
                        DANMAR CLOETE HERHOLDT                             ADDRESS REDACTED
                        DANNY BUCKALOO                                     ADDRESS REDACTED
                        DANNY PAUL ALBRIGHT                                ADDRESS REDACTED
                        DARREN DANIEL MINTS                                ADDRESS REDACTED
                        DAVID RUDER                                        ADDRESS REDACTED
                        DEIDRA M STALNAKER                                 ADDRESS REDACTED
                        DEREK E PRESLEY                                    ADDRESS REDACTED
                        DONALD L MARLETT                                   ADDRESS REDACTED
                        DONNA K KIRKPATRICK                                ADDRESS REDACTED
                        DOUGLAS E BROOKS                                   ADDRESS REDACTED
                        DOUGLAS W BURCHETT                                 ADDRESS REDACTED
                        DUSTY M WINKLER                                    ADDRESS REDACTED
                        EDDIE C BARNETT                                    ADDRESS REDACTED
                        EDITH B HUDSON                                     ADDRESS REDACTED
                        ELISA M MCDONALD                                   ADDRESS REDACTED
                        ELIZABETH A NEWTON                                 ADDRESS REDACTED
                        EMILY J FAUCHIER                                   ADDRESS REDACTED
                        FRANKLIN D KEETON                                  ADDRESS REDACTED
                        GARRETT W REASNOR                                  ADDRESS REDACTED
                        GAYLEN B BALDWIN                                   ADDRESS REDACTED
                        GEORGIA MAE MOLLER                                 ADDRESS REDACTED
                        GERARDO SIEJAS MUNOZ                               ADDRESS REDACTED
                        GLORIA J COOK                                      ADDRESS REDACTED
                        HAROLD NEAL                                        ADDRESS REDACTED
                        JACKIE TAYLOR                                      ADDRESS REDACTED
                        JACOB WILLIAMS                                     ADDRESS REDACTED
                        JAMES D RUST                                       ADDRESS REDACTED
                        JAMES D SHELTON                                    ADDRESS REDACTED
                        JAMES DUNLOP                                       ADDRESS REDACTED
                        JAMES EDWARD CHASTEEN                              ADDRESS REDACTED

In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                           Page 2 of 6
                                       Case 20-11947-MFW     Doc 124      Filed 08/27/20   Page 23 of 29
                                                                   Exhibit G
                                                           Served via First Class Mail


                                      Name             NoticeName               Address1        City   State Zip Country
                        JAMES GRAYBILL                                     ADDRESS REDACTED
                        JAMES MATHEW BLACKWELL                             ADDRESS REDACTED
                        JAMES R KENNEDY                                    ADDRESS REDACTED
                        JASON M EDWARDS                                    ADDRESS REDACTED
                        JASON T BARTLING                                   ADDRESS REDACTED
                        JASON W ELKIN                                      ADDRESS REDACTED
                        JASON W GARDNER                                    ADDRESS REDACTED
                        JEFFERY D RODEN                                    ADDRESS REDACTED
                        JEFFERY D SMITH                                    ADDRESS REDACTED
                        JENNIFER DAWN CUNNINGHAM                           ADDRESS REDACTED
                        JEREMY S MITCHELL                                  ADDRESS REDACTED
                        JERRY F CORNISH                                    ADDRESS REDACTED
                        JIMMIE LYNN JOHNSON                                ADDRESS REDACTED
                        JODY R BLODGETT                                    ADDRESS REDACTED
                        JOHNNY GIEBLER                                     ADDRESS REDACTED
                        JONATHAN BOLTON                                    ADDRESS REDACTED
                        JONATHAN J GUINN                                   ADDRESS REDACTED
                        JOSHUA A FLOYD                                     ADDRESS REDACTED
                        JOSHUA DAVID MCGEE                                 ADDRESS REDACTED
                        JULIO MORENO-GAMES                                 ADDRESS REDACTED
                        KARA GERLACH                                       ADDRESS REDACTED
                        KATHRYN J BERRYHILL                                ADDRESS REDACTED
                        KEITH F GRIFFITH                                   ADDRESS REDACTED
                        KELLY ANN MCMURRAIN                                ADDRESS REDACTED
                        KELLY DON HEDRICK                                  ADDRESS REDACTED
                        KENDALL LEIGH COWDEN                               ADDRESS REDACTED
                        KENNETH L WAUGH                                    ADDRESS REDACTED
                        KENNETH W KIRBY                                    ADDRESS REDACTED
                        KEVIN L ISOM                                       ADDRESS REDACTED
                        KIMBERLY DAWN ADAMS                                ADDRESS REDACTED
                        KRISTIAN SALCEDO                                   ADDRESS REDACTED
                        KRISTIE CROSS                                      ADDRESS REDACTED
                        KRISTINA K WALKER                                  ADDRESS REDACTED
                        KYLE G KEETON                                      ADDRESS REDACTED
                        KYLE JACOB LOGSDON                                 ADDRESS REDACTED
                        KYLER JAMES NICHOLS                                ADDRESS REDACTED

In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                           Page 3 of 6
                                       Case 20-11947-MFW     Doc 124      Filed 08/27/20   Page 24 of 29
                                                                   Exhibit G
                                                           Served via First Class Mail


                                        Name              NoticeName            Address1        City   State Zip Country
                        KYLIE MICHELLE ODORISIO                            ADDRESS REDACTED
                        LARRY D STINNETT                                   ADDRESS REDACTED
                        LEE PAZ RIVERA                                     ADDRESS REDACTED
                        LESLIE D STEWART                                   ADDRESS REDACTED
                        LINDSY ALLYN GRAHAM                                ADDRESS REDACTED
                        LUANN LLOYD                                        ADDRESS REDACTED
                        MARILYN LEONARD                                    ADDRESS REDACTED
                        MARK R ROLL                                        ADDRESS REDACTED
                        MEGAN NICOLE JOHNSON                               ADDRESS REDACTED
                        MELINDA HALSTED                                    ADDRESS REDACTED
                        MELINDA KAY MERIDETH                               ADDRESS REDACTED
                        MELVIN LEE FARMER                                  ADDRESS REDACTED
                        MICHAEL E GORE                                     ADDRESS REDACTED
                        MICHAEL KANG                                       ADDRESS REDACTED
                        MICHAEL KENNETH LINSE                              ADDRESS REDACTED
                        MICHAEL S HOLDEN                                   ADDRESS REDACTED
                        NANCY J SHEDLOWE                                   ADDRESS REDACTED
                        NICHOLAS D HAYDOCK                                 ADDRESS REDACTED
                        NICOLE B DOBBINS                                   ADDRESS REDACTED
                        NINA M BOYD                                        ADDRESS REDACTED
                        Paloma Partners Management Co   Douglas Ambrose    ADDRESS REDACTED
                        PAUL ROBERT MORRISON                               ADDRESS REDACTED
                        PEGGY J BALCH                                      ADDRESS REDACTED
                        PETER KELLY                                        ADDRESS REDACTED
                        PHILLIP A BROUWERS                                 ADDRESS REDACTED
                        PHYLLIS MARIE COX                                  ADDRESS REDACTED
                        RAKEISHA JONELLE BROWN                             ADDRESS REDACTED
                        RAMSEY BARNES                                      ADDRESS REDACTED
                        RANDALL HAWKINS                                    ADDRESS REDACTED
                        REFUGIO CAMARENA HERNANDEZ                         ADDRESS REDACTED
                        RINDA L BROOKS                                     ADDRESS REDACTED
                        RISHELLE A ANDARAKES                               ADDRESS REDACTED
                        ROBERT D CASTOR                                    ADDRESS REDACTED
                        ROBERT D TIDWELL                                   ADDRESS REDACTED
                        ROBERT F HEINEMANN                                 ADDRESS REDACTED
                        ROBERT J FARR                                      ADDRESS REDACTED

In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                           Page 4 of 6
                                       Case 20-11947-MFW      Doc 124      Filed 08/27/20   Page 25 of 29
                                                                    Exhibit G
                                                            Served via First Class Mail


                                         Name              NoticeName            Address1        City   State Zip Country
                        ROBERT L LYBARGER                                   ADDRESS REDACTED
                        ROGER D WATKINS                                     ADDRESS REDACTED
                        ROSALIND RENEE KARLIN                               ADDRESS REDACTED
                        SAMANTHA E EVANS                                    ADDRESS REDACTED
                        SAMUEL A MOORE                                      ADDRESS REDACTED
                        SAMUEL AUSTIN HAMAKER                               ADDRESS REDACTED
                        SARA CALDWELL                                       ADDRESS REDACTED
                        SCOTT L HUNTER                                      ADDRESS REDACTED
                        SCOTT M HAYES                                       ADDRESS REDACTED
                        SCOTT TRUESDALE                                     ADDRESS REDACTED
                        SHANE D LEE                                         ADDRESS REDACTED
                        SHANE L HALL                                        ADDRESS REDACTED
                        SHANNON ORTH                                        ADDRESS REDACTED
                        SHELLY R SUMMERS                                    ADDRESS REDACTED
                        SHERI D SMITH                                       ADDRESS REDACTED
                        STEPHANIE RENEE LEWIS                               ADDRESS REDACTED
                        STEPHEN B SLAYBAUGH                                 ADDRESS REDACTED
                        Strategic Value Partners, LLC   Victor Khosla       ADDRESS REDACTED
                        TAYLOR L NEWCOMB                                    ADDRESS REDACTED
                        TERESA A MOORE                                      ADDRESS REDACTED
                        THERESA A BLAIR                                     ADDRESS REDACTED
                        TIM D FERGUSON                                      ADDRESS REDACTED
                        TODD COATES                                         ADDRESS REDACTED
                        TRACI L CORNISH                                     ADDRESS REDACTED
                        TRENTON WARD PARKER                                 ADDRESS REDACTED
                        TREVOR SCOTT OWEN                                   ADDRESS REDACTED
                        TROY GILBERT                                        ADDRESS REDACTED
                        VICTOR M WATANABE                                   ADDRESS REDACTED
                        VILLARREAL RICARDO VASQUEZ                          ADDRESS REDACTED
                        WAYNE DEAN MCCUBBIN                                 ADDRESS REDACTED
                        WHITNEY B DEANGELIS                                 ADDRESS REDACTED
                        WILLIAM W BALDWIN                                   ADDRESS REDACTED
                        YEN T TRAN                                          ADDRESS REDACTED
                        ZACHARY K RICH                                      ADDRESS REDACTED
                        ZACHARY L BEAVERS                                   ADDRESS REDACTED
                        ZACHARY NORTHCUTT                                   ADDRESS REDACTED

In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                            Page 5 of 6
                                       Case 20-11947-MFW     Doc 124      Filed 08/27/20   Page 26 of 29
                                                                   Exhibit G
                                                           Served via First Class Mail


                                     Name              NoticeName               Address1        City   State Zip Country
                        ZENAIDO BENITEZ                                    ADDRESS REDACTED




In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                                           Page 6 of 6
Case 20-11947-MFW   Doc 124   Filed 08/27/20   Page 27 of 29




                    Exhibit H
                      Case 20-11947-MFW           Doc 124   Filed 08/27/20   Page 28 of 29
                                                    Exhibit H
                                             Served via Electronic Mail


                         Company                                                 Email
      Bank of America DTC #2251                     tss.corporate.actions@bankofamerica.com
      Bank of America DTC #773 #5198                cpactionslitigation@ml.com
      Bank of America DTC #773 #5198                bascorporateactions@bofasecurities.com
      Bank of America DTC #773 #5198                corpactionsproxy@ml.com
      Barclays #229                                 nyvoluntary@barclays.com
      Bloomberg                                     release@bloomberg.net
      BMO Nesbitt Burns Inc. DTC# 5043              Phuthorn.penikett@bmonb.com
      BMO Nesbitt Burns Inc. DTC# 5043              WMPOClass.Actions@bmo.com
      BNP Paribas                                   NYK_DG_CORPORATE_ACTION@US.BNPPARIBAS.COM
      BNY Mellon #954                               Theresa.Stanton@bnymellon.com
      Broadridge                                    BBTRProxyOps@broadridge.com
      Brown Brothers #10                            paul.nonnon@bbh.com
      Brown Brothers #10                            nj.mandatory.inbox@bbh.com
      Brown Brothers #10                            mavis.luque@bbh.com
      Brown Brothers #10                            edwin.ortiz@bbh.com
      Charles Schwab #164                           phxmcbr@schwab.com
      Charles Schwab #164                           VoluntarySetup@schwab.com
      Citi #908                                     gts.caec.tpa@citi.com
      Clearstream International SA                  ca_mandatory.events@clearstream.com
      Clearstream International SA                  ca_luxembourg@clearstream.com
      Clearstream International SA                  CA_general.events@clearstream.com
      Credit Agricole Secs USA Inc. #651            CSICorpActions@ca-cib.com
      Credit Suisse Securities (USA) LLC #355       list.nyevtintgrp@credit-suisse.com
      Credit Suisse Securities (USA) LLC #355       asset.servnotification@credit-suisse.com
      Deutsche Bank Securities Inc #573             jaxca.notifications@db.com
      Euroclear Bank S.A./N.V.                      eb.ca@euroclear.com
      Euroclear Bank S.A./N.V.                      ca.omk@euroclear.com
      Financial Information Inc.                    ReorgNotificationList@fiinet.com
      Foliofn Investments                           proxyservices@folioinvesting.com
      Goldman Sachs & Co                            GS-as-ny-proxy@ny.email.gs.com
      Goldman Sachs & Co                            NewYorkAnncHub@gs.com
      Goldman Sachs & Co                            Gs-as-ny-reorg@ny.email.gs.com
      Interactive Brokers                           bankruptcy@ibkr.com
      Jefferies #019                                mhardiman@jefferies.com
      Jefferies #019                                corporate_actions_reorg@jefferies.com
      JPMorgan Chase Bank                           JPMorganInformation.Services@JPMChase.com
      JPMorgan Clearing #352                        Christine.Fahey@jpmorgan.com
      JPMorgan Clearing #352                        Nimeh.Barakat@jpmorgan.com
      JPMorgan Clearing #352                        ibdvr.materials@jpmorgan.com
      JPMorgan Clearing #352                        IB_Domestic_Voluntary_Corporate_Actions@jpmorgan.com
      Mediant Communications                        documents@mediantonline.com
      Mitsubishi UFJ Trust & Banking Corp #2932     corporateactions-dl@us.tr.mufg.jp
      Morgan Stanley #15                            usproxies@morganstanley.com
      Morgan Stanley #15                            proxy.balt@morganstanley.com
      Morgan Stanley #15                            cavsdom@morganstanley.com
      Morgan Stanley #15                            Raquel.Del.Monte@morganstanley.com
      Morgan Stanley #15                            john.falco@morganstanley.com
      Morgan Stanley #15                            robert.cregan@morganstanley.com


In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                              Page 1 of 2
                      Case 20-11947-MFW       Doc 124      Filed 08/27/20   Page 29 of 29
                                                   Exhibit H
                                            Served via Electronic Mail


                        Company                                             Email
      NFS LLC #226                               reorgvoluntariesdept@fmr.com
      Northern Trust Company #2669               cs_notifications@ntrs.com
      OptionsXpress #338                         proxyservices@optionsxpress.com
      PNC Bank NA #2616                          caspr@pnc.com
      Royal Bank of Canada                       donald.garcia@rbc.com
      SEI PV/GWP #2663                           gwsusopscaincome@seic.com
      SIS SegaInterSettle AG                     ca.notices@six-securities-services.com
      Southwest Securities                       proxy@swst.com
      Southwest Securities                       vallwardt@swst.com
      State Street Bank and Trust Co #997        rjray@statestreet.com
      State Street Bank and Trust Co #997        USCAResearch@statestreet.com
      The Bank of New York Mellon #901           pgheventcreation@bnymellon.com
      The Bank of New York Mellon #901           justin.whitehouse@bnymellon.com
      The Canadian Depository                    sies-cainfo@cds.ca
      The Canadian Depository                    fabrahim@cds.ca
      The Depository Trust Co                    mandatoryreorgannouncements@dtcc.com
      The Depository Trust Co                    voluntaryreorgannouncements@dtcc.com
      The Depository Trust Co                    MK-CorporateActionsAnnouncements@markit.com
      The Depository Trust Co                    JOSEPH.POZOLANTE@MARKIT.COM
      The Depository Trust Co                    DAVID.BOGGS@MARKIT.COM
      The Depository Trust Co                    KEVIN.JEFFERSON@MARKIT.COM
      The Depository Trust Co                    cscotto@dtcc.com
      The Depository Trust Co                    legalandtaxnotices@dtcc.com
      UBS                                        ol-stamfordcorpactions@ubs.com
      UBS                                        sh-vol-caip-na@ubs.com
      UBS                                        ol-wma-ca-proxy@ubs.com
      UBS                                        sh-wma-caproxyclassactions@ubs.com
      UBS #221                                   ol-wma-volcorpactions@ubs.com
      UBS #221                                   ol-wma-vol-caip@ubs.com
      UBS Securities LLC #642                    OL-EVENTMANAGEMENT@ubs.com
      Vision Financial Markets #595              reorgs@visionfinancialmarkets.com
      Wells Fargo Advisors                       corpactionsvoluntary.ops@firstclearing.com
      Wells Fargo Securities                     corporate.actiongroup@wellsfargo.com




In re Chaparral Energy, Inc., et al.
Case No. 20-11947 (MFW)                            Page 2 of 2
